Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION.
1.	This action is responsive to remarks filed 5/12/2021.
 Response to Amendment
2.	No Claims have been amended.
Response to Arguments
3.	Applicant’s arguments filed have been fully considered but are not persuasive.
	Applicant argues on pages 7-9 that the cited art of record, Liu, does not teach the limitations of claim 1.  Applicant argues that Liu does not teach extracting a plurality of feature vectors from the query based on a plurality of knowledge entries in a knowledge base associated with the user and a built-in featurization source, one feature vector per knowledge entry, and obtaining, with a pre-trained language understanding model, a plurality of language understanding results based on the plurality of feature vectors.
Examiner respectfully disagrees.
Regarding claim 1 Liu teaches A method for information retrieval, comprising: 
receiving a query in a natural language form from a user (col 9 l. 59-65: user generates a search query); 
extracting a plurality of feature vectors from the query based on a plurality of knowledge entries in a knowledge base associated with the user and a built-in featurization source, one feature vector per knowledge entry (col 10 l. 1: text feature vector and stored as a query vector; col 5 l. 44-51 composite document; col 10 l. 40-41 media object’s semantic feature vector); 
obtaining, with a pre-trained language understanding model, a plurality of language understanding results based on the plurality of feature vectors (col 5 l. 44-51: collect high level features (semantic text features) of a media object; col 6 l. 3-9; col 7 l. 44-66 – using linguistic rules, etc to obtain semantic information of knowledge entries, and creating feature vectors from such to allow for retrieval of information); and 
selecting a knowledge entry corresponding to the query among the plurality of entries based on the plurality of language understanding results (col 10 l. 33-41: The search engine 218 uses a matching algorithm to determine the most relevant media objects that match to the user's intent represented by the generated query vector 234. The matching algorithm calculates semantic similarity between the query vector 234 and each media object represented in the personal media database 226. Semantic similarity is calculated using a dot product of the query's semantic feature vector 234 and the media object's semantic feature vector.).  

	Liu teaches collecting semantic multimedia data text descriptions of user accessed media content.  The text (descriptions/features) are indexed and available to the user for later operations (abstract; summary – where knowledge entries can correspond to the media content/objects and are a part of a knowledge base, a storage component such as the index or user’s personal media database).  One later operation allows a user to use a media search engine to locate relevant media based on a search query that is explicitly specified by the user (col 9 l. 59-64 – corresponding to the first limitation “receiving a query in a natural language form from a user”). 
Regarding the second limitation (argued by Applicant on pages 7-8), Liu teaches extracting a plurality of feature vectors from the query based on a plurality of knowledge entries in a knowledge base associated with the user and a built-in featurization source, one feature vector per knowledge entry (col 10 l. 1: text feature vector and stored as a query vector; col 5 l. 44-51 composite document; col 10 l. 40-41 media object’s semantic feature vector). 
Col 9 l. 59-col 10 l. 19 explicitly teaches the search query converted to a text feature vector and stored as a query vector, and where the query vector having the same number of elements as the semantic text feature vectors.  The abstract; summary, Column 5 l. 43- col 6 explicitly discuss different types of media content (accessed by/associated with the user) that can be used to obtain semantic text features, which can later be used with user search queries.  The media objects can include users email, Web page, or word processing information (col 5 l. 45-47).  The media objects can also be local or remote to the host and associated with user’s preferences (col 5 l. 65- col 6 l. 1) and stored in user’s personal media database 226.  Thus it is clear from the Liu reference that the art teaches a knowledge base with knowledge entries associated with a user.

Liu already teaches the media objects can include users email, Web page, or word processing information (fig 3 300; col 5 l. 45-47), but does not specifically teach abstract; 14; 44; 48; 62).
Bryant-Rich teaches user entering reminders with voice and being recognized and stored (14: receiving a reminder message by voice from the user; 44 translate to text…storing; 48; 62)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated user created reminders with the media objects of Liu for an improved system to allow a user to search additional stored content and presenting a reasonable expectation of success as Liu would still be able to receive user input queries and search stored information.

	Once the user has input the search query, the closest semantic feature vectors (from stored/accessed media content, associated with a user, which with Bryant –Rich can further incorporate reminders) are determined and the corresponding media (knowledge entry) is presented to the user (col 10 l. 33-41 – corresponding to the third and fourth limitations;
col 10 l. 33-41: The search engine 218 uses a matching algorithm to determine the most relevant media objects that match to the user's intent represented by the generated query vector 234. The matching algorithm calculates semantic similarity between the query vector 234 and each media object represented in the personal media database 226. Semantic similarity is calculated using a dot product of the query's semantic feature vector 234 and the media object's semantic feature vector).
taught in cols 5-7 which incorporate linguistic rules, etc to obtain semantic information of knowledge entries) to create feature vectors from the media content to allow for retrieval of information when compared with the user’s query to determine matches.

Thus Liu and Bryant-Rich explicitly teach the limitations of the claim as currently recited, and the rejections are maintained.

Regarding claim 2 Liu and Bryant teach The method of claim 1, wherein the plurality of knowledge entries are tagged with schematized information (Liu col 6 l. 3-9),
Wherein the plurality of reminders are pre-annotated with schematized information using language understanding techniques (Liu col 6 l. 3-9).  
Liu teaches the plurality of knowledge entries are pre-annotated with schematized information using language understanding techniques, where as discussed in claim 1 Bryant teaches incorporating reminders.  The claim is thus rejected for similar rationale and reasoning as claim 1 (Bryant teaching reminders), where when the reminders are stored as media objects as in Liu, the text would be pre-annotated with schematized information using language understanding techniques similar to the other stored media objects and the web crawlers performing the language understanding techniques as taught by Liu.
The rejection is maintained as the claim language does not yet differentiate over the cited art of record.


Regarding claim 5 Applicant argues that the cited art of record does not teach the limitations.  Examiner respectfully disagrees.
Liu teaches wherein extracting one of the plurality of feature vectors comprising: 
extracting an internal model feature sub-vector from the query based on the built-in featurization source (col 5 l 44-50; col 5 l. 65-66: media objects local); 
extracting an external feature sub-vector from the query based on the one of the plurality of knowledge entries (col 5 l. 44-50: collect features of media object from Web page; col 5 l.65-66); and 
combining the internal model feature sub-vector and the external feature sub-vector to form Filing Date: March 6, 2019the one of the plurality of feature vectors (col 7 l. 44-64),
where Examiner arguments presented above in regards to claim 1 also apply to these limitations.  Therefore, the art of record still reads on the limitations as claimed.

The rejections are maintained for the additional independent and dependent claims based on arguments presented above and art rejections below.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7, 10-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (7,283,992) in view of Bryant-Rich et al (2012/0265535).   

Regarding claim 1 Liu teaches A method for information retrieval, comprising: 
receiving a query in a natural language form from a user (col 9 l. 59-65: user generates a search query); 
extracting a plurality of feature vectors from the query based on a plurality of knowledge entries in a knowledge base associated with the user and a built-in featurization source, one feature vector per knowledge entry (col 10 l. 1: text feature vector and stored as a query vector; col 5 l. 44-51 composite document; col 10 l. 40-41 media object’s semantic feature vector); 
obtaining, with a pre-trained language understanding model, a plurality of language understanding results based on the plurality of feature vectors (col 5 l. 44-51: collect high level features (semantic text features) of a media object; col 6 l. 3-9; col 7 l. 44-66 – using linguistic rules, etc to obtain semantic information of knowledge entries, and creating feature vectors from such to allow for retrieval of information
taught in cols 5-7 which incorporate linguistic rules, dictionary, etc to obtain semantic information of knowledge entries) to create feature vectors from the media content to allow for retrieval of information when compared with the user’s query to determine matches.); and 
selecting a knowledge entry corresponding to the query among the plurality of entries based on the plurality of language understanding results (col 10 l. 33-41: The search engine 218 uses a matching algorithm to determine the most relevant media objects that match to the user's intent represented by the generated query vector 234. The matching algorithm calculates semantic similarity between the query vector 234 and each media object represented in the personal media database 226. Semantic similarity is calculated using a dot product of the query's semantic feature vector 234 and the media object's semantic feature vector.
Col 10 l. 56- once the search engine finds a set of relevant media objects…shows results to user…user may select an item from the list.).  
Liu already teaches the media objects can include users email, Web page, or word processing information (fig 3 300; col 5 l. 45-47), but does not specifically teach where Bryant-Rich teaches wherein the plurality of knowledge entries comprise reminders previously provided by the user (abstract; 14; 44; 48; 62).
Bryant-Rich teaches user entering reminders with voice and being recognized and stored (14: receiving a reminder message by voice from the user; 44 translate to text…storing; 48; 62)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated user created reminders with the media objects of Liu for 


Regarding claim 2 Liu and Bryant teach The method of claim 1, wherein the plurality of knowledge entries are tagged with schematized information (Liu col 6 l. 3-9),
Wherein the plurality of reminders are pre-annotated with schematized information using language understanding techniques (Liu col 6 l. 3-9).  
Rejected for similar rationale and reasoning as claim 1 (Bryant teaching reminders), where when the reminders are stored as media objects as in Liu, the text would be pre-annotated with schematized information using language understanding techniques similar to the other stored media objects and the web crawlers performing the language understanding techniques as taught by Liu

Regarding claim 3 Liu teaches The method of claim 2, wherein the plurality of knowledge entries are expanded by applying semantic expansion or data mining techniques (col 5 l. 44-51: collect high level features (semantic text features) of a media object; col 6 l. 3-9).  

Regarding claim 4 Liu teaches The method of claim 3, wherein extracting the plurality of feature vector comprising extracting one of the plurality of feature vectors from the query based on one of the plurality of knowledge entries and the built-in col 10 l.5-10: A query vector 234 is generated by extracting keywords from search criteria (e.g., user input) and building the query vector (having the same number of elements as the semantic text feature vectors in database 226, and each element corresponding to the same keyword as the corresponding element in the text feature vectors; l. 33-41).  

Regarding claim 5 Liu teaches The method of claim 4, wherein extracting one of the plurality of feature vectors comprising: 
extracting an internal model feature sub-vector from the query based on the built-in featurization source ( col 10 l. 1-11: text feature vector and stored as a query vector; extracting keywords; l. 27-28 initial vectors) Wherein the built-in featurization source comprises data from a training dataset used to train the language understanding model (col 5-6 crawlers; col 6 l. 3-12 media content semantic features are extracted by crawlers; l. 22-30 keywords…dictionary); 
extracting an external feature sub-vector from the query based on the one of the plurality of knowledge entries (col 5 l. 44-50: collect features of media object from Web page; col 5 l.65-66; media objects local; col 10 l. 1- 11); and 
combining the internal model feature sub-vector and the external feature sub-vector to form Filing Date: March 6, 2019the one of the plurality of feature vectors (col 7 l. 44-64; col 10 l. 20-32: high level query vector is generated…initial vectors may be generated…vectors combined to generate high level query vector).  

col 10 l. 1-11; 33-41).  

Regarding claim 7 Liu teaches The method of claim 3, wherein the selecting further comprising: 
calculating similarity scores between the plurality of knowledge entries and the query based on the plurality of language understanding results (col 10 l. 33-41); and 
selecting the knowledge entry corresponding to the query based on the calculated similarity scores (col 10 l. 33-41; 56-63).  


	Regarding claim 


10 Liu teaches The method of claim 1, wherein the pre-trained language understanding model comprising one of a slot understanding annotation model and an intent understanding classification model (col 6 l. 3-9 annotation; col 12l. 35-61: user intention modeling )
Where Bryant teaches And wherein the reminders previously provided by the user comprise user speech converted to text.
Rejected for similar rationale and reasoning as claim 1  

Regarding claim 11 Liu and Bryant teach An apparatus for information retrieval, comprising: 

an extracting module configured for extracting a plurality of feature vectors from the query based on a plurality of knowledge entries in a knowledge base associated with the user and a built- in featurization source, one feature vector per knowledge entry wherein the plurality of knowledge entries comprise reminders previously provided by the user; 
an obtaining module configured for obtaining, with a pre-trained language understanding model, a plurality of language understanding results based on the plurality of feature vectors; and 
a selecting module configured for selecting a knowledge entry corresponding to the query among the plurality of knowledge entries based on the plurality of language understanding results.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 12 recites limitations similar to claims 2-3 and is rejected for similar rationale and reasoning.
Claim 13 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Claim 14 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.
Claim 15 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.
Claim 16 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.
Claim 19 recites limitations similar to claim 10 and is rejected for similar rationale and reasoning.



Regarding claim 20 Liu and Bryant teach A computing system, comprising: 
one or more processors; and 
a memory, storing computer-executable instructions that, when executed, cause the one or more processors to perform:
receiving a query in a natural language form from a user; 
extracting a plurality of feature vectors from the query based on a plurality of knowledge entries in a knowledge base associated with the user and a built-in featurization source, one feature vector per knowledge entry wherein the plurality of knowledge entries comprise reminders previously provided by the user; 
obtaining, with a pre-trained language understanding model, a plurality of language understanding results based on the plurality of feature vectors; and 
selecting a knowledge entry corresponding to the query among the plurality of entries based on the plurality of language understanding results.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.




7.	Claim 8-9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Bryant-Rich in further view of Hassanzadeh et al (9,710,534).

Regarding claim 8 Liu teaches The method of claim 7, wherein the calculating comprising calculating a similarity score between one of the plurality of knowledge entries and the query, comprising: 
unioning the plurality of language understanding results to form a feature space (col 10 l. 33-41); 
representing each of the plurality of language understanding results as a semantic vector in the feature space (col 10 l. 33-41); 
representing the one of the plurality of knowledge entries as a knowledge vector in the feature space (col 10 l. 33-41); 
calculating a[n average] similarity between the knowledge vector and semantic vectors of the plurality of language understanding results as the similarity score between the one of the plurality of knowledge entries and the query (col 10 l. 33-41 –
where the feature space appears to be where all vectors of information corresponding to stored docs/knowledgebase are stored; the keywords from the docs are extracted using NL techniques, and converted to semantic vectors and stored in a feature space to be compared to query vectors);
claim 15 averaging the similarity scores).  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate an average similarity for an improved system ensuring the best and closest match is selected.  

Regarding claim 9 Liu teaches The method of claim 8, wherein each of the plurality of language understanding results including a set of keywords from the query and an indication about which tagged entities in a respective knowledge entry falling into the set of keywords, and wherein representing the one of the plurality of knowledge entries as a knowledge vector comprising representing the one of the plurality of knowledge entries as a knowledge vector in the feature space based on the indication in a language understanding result obtained based on the one of the plurality of knowledge entries (col 5 l. 44-50; col 6 l. 3-12; col 10 l. 1-11; 33-41).  
Rejected for similar rationale and reasoning as claim 8.

Claim 17 recites limitations similar to claim 8 and is rejected for similar rationale and reasoning.
Claim 18 recites limitations similar to claim 9 and is rejected for similar rationale and reasoning.

Conclusion
8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657